The Honorable W.D. Moore, Jr. State Senator 1112 Green Street El Dorado, AR  71730
Dear Senator Moore:
This is in response to your request for an opinion regarding whether a public school teacher who is also a National Guard member may use the 15 days of paid military leave provided him under Arkansas law for active duty training he was ordered to undergo by the Adjutant General's Office.  You state that the school district denied the individual's request for leave with pay on the basis that the training was not for "annual training."  In my opinion, the teacher in question is entitled to paid leave of up to 15 days for the active duty training described in your request.
Arkansas Code Annotated 6-17-306 (1993 Repl.) provides, in pertinent part:
     (a) All teachers, administrators, and noncertified personnel employed by any public school in this state who desire to take a leave of absence for the purpose of participating in military training programs or other official duties made available by the Arkansas National Guard or of the reserve branches of the armed forces . . . shall be entitled to such a leave of absence for a period of fifteen (15) days, plus necessary travel time, in any fiscal year. . . .
Your request indicates that the individual in question was ordered by the Adjutant General's Office to active duty training to attend the Officer's Basic Training Course at Fort Benning, Georgia, from July to November of 1993.  In my opinion, this training would qualify as the type for which the legislature has authorized up to 15 days of paid leave.  See generally Opinion No. 93-045 (copy enclosed).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosure